Title: From Alexander Hamilton to Richard Harison, [9 November 1789]
From: Hamilton, Alexander
To: Harison, Richard


[New York, November 9, 1789]
Dr Sir
I will thank you jointly with Mr. Jones for an opinion on the inclosed Questions. As they are of a nature to excite critical attention, I shall be glad of care in the consideration of the subject.
Though I would mean to reserve my own opinion, I should not be sorry for an opportunity of pointing out some particulars in a personal interview before your opinion is made up. Tomorrow Morning between 8 & 10 at the office will be convenient.
You & Mr. Jones will please to charge me with the proper fee for the opinion.
Yrs
A Hamilton
Nov 9. 89
